Exhibit 10.2

 

SEVENTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

THIS SEVENTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of
September 27, 2005 (this “Amendment”), is by and among Edwards Lifesciences
Financing LLC, a Delaware limited liability company (“Seller”), Edwards
Lifesciences LLC, a Delaware limited liability company (“Servicer”), Blue Ridge
Asset Funding Corporation, a Delaware corporation (“Blue Ridge”), the liquidity
banks from time to time party to the Liquidity Agreement (the “Liquidity Banks;”
together with Blue Ridge, the “Purchasers”) and Wachovia Bank, National
Association, as agent for the Purchasers (the “Agent”), and pertains to the
Receivables Purchase Agreement dated as of December 21, 2000 amongst the parties
hereto (as heretofore and hereby amended, the “Purchase Agreement”).  Unless
otherwise defined in this Amendment capitalized terms used herein shall have the
meanings assigned to such terms in the Purchase Agreement.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Seller wishes to make certain amendments to the Purchase Agreement;
and

 

WHEREAS, the Agent and the Purchasers are willing to agree to such amendments.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

1.                                            Amendments.  The Purchase
Agreement is hereby amended as follows:

 


(A)                           THE DEFINITION OF “DEFAULT HORIZON RATIO” SET
FORTH IN EXHIBIT I TO THE PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originator during the four (4) Calculation Periods ending on such Cut-Off Date,
by (ii) the Net Pool Balance as of such Cut-off Date.

 


(B)                                 CLAUSE (III) OF THE DEFINITION OF “ELIGIBLE
RECEIVABLE” SET FORTH IN EXHIBIT I TO THE PURCHASE AGREEMENT IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

(iii) which is not a Delinquent Receivable, a Defaulted Receivable or owing from
an Obligor as to which more than 50% of the aggregate Outstanding Balance of all
Receivables owing from such Obligor are Defaulted Receivables,

 


(C)                                  THE LAST TWO SENTENCES OF THE DEFINITION OF
“ELIGIBLE RECEIVABLE” SET FORTH IN EXHIBIT I TO THE PURCHASE AGREEMENT ARE
HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, as of any date of
determination, 47.5% of the Outstanding Balance of any Receivable generated in
the then current month owing to the Distributor Division shall be deemed
ineligible.  The Agent reserves the right, in its reasonable discretion, to
adjust such percentage based on information provided to the Agent pursuant to
this Agreement

 


(D)                           THE DEFINITION OF “LIQUIDITY TERMINATION DATE” SET
FORTH IN EXHIBIT I TO THE PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“Liquidity Termination Date” means the earlier to occur of (a) September 19,
2006, and (b) the date on which a Downgrading Event with respect to a Liquidity
Bank shall have occurred and been continuing for not less than 45 days, and
either (i) the Downgraded Liquidity Bank shall not have been replaced by an
Eligible Assignee pursuant to the Liquidity Agreement or (ii) the Liquidity
Commitment of such Downgraded Liquidity Bank shall not have been funded or
collateralized in such a manner that will avoid a reduction in or withdrawal of
the credit rating applied to the Commercial Paper to which such Liquidity
Agreement applies by any of the rating agencies then rating such Commercial
Paper.

 


(E)                            THE DEFINITION OF “PURCHASE LIMIT” SET FORTH IN
EXHIBIT I TO THE PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:


 

“Purchase Limit” means $50,000,000.

 


(F)                             SECTION 9.1(H)(II) OF THE PURCHASE AGREEMENT IS
HEREBY AMENDED TO DELETE “3.75%” WHERE IT APPEARS AND TO SUBSTITUTE IN LIEU
THEREOF “3.00%.”


 

2.                                            Representations and Warranties. 
In order to induce Blue Ridge and the Agent, on behalf of the other Purchasers,
to enter into this Amendment, each of the Seller Parties hereby represents and
warrants to Blue Ridge and the Agent, on behalf of the other Purchasers, as
follows:

 

(a) The execution and delivery by such party of this Amendment, and the
performance of its obligations under the Purchase Agreement as amended hereby,
are within such party’s organizational powers and authority and have been duly
authorized by all necessary organizational action on its part;

 

(b) This Amendment has been duly executed and delivered by such party, and the
Purchase Agreement, as amended hereby, constitutes such party’s legal, valid and
binding obligation, enforceable against such party in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law), and

 

2

--------------------------------------------------------------------------------


 

(c) As of the date hereof, no event has occurred and is continuing that will
constitute an Amortization Event or an Unmatured Amortization Event.

 

3.                                      Conditions Precedent.  This Amendment
shall become effective as of the date first above written upon:

 


(A)                                 EXECUTION AND DELIVERY TO THE AGENT OF A
COUNTERPART HEREOF BY EACH OF THE PARTIES HERETO, AND


 


(B)                                 EXECUTION AND DELIVERY TO THE AGENT OF A
COUNTERPART OF A FIFTH AMENDED AND RESTATED FEE LETTER BY EACH OF THE PARTIES
THERETO, AND PAYMENT TO THE AGENT OF ANY FEES DUE AND OWING THEREUNDER ON
SEPTEMBER 27, 2005.


 

4.                                      Miscellaneous.

 


(A)                                 CHOICE OF LAW.  THIS AMENDMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK.


 


(B)                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


(C)                                  RATIFICATION OF PURCHASE AGREEMENT.  EXCEPT
AS EXPRESSLY AMENDED HEREBY, THE PURCHASE AGREEMENT REMAINS UNALTERED AND IN
FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

EDWARDS LIFESCIENCES FINANCING LLC

 

 

 

 

 

 

 

By:

 

/s/ Corinne H. Lyle

 

 

Name:

Corinne H. Lyle

 

Title:

Corporate Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

 

 

EDWARDS LIFESCIENCES LLC

 

 

 

 

 

 

By:

 

/s/ Corinne H. Lyle

 

 

Name:

Corinne H. Lyle

 

Title:

Corporate Vice President, Chief Financial
Officer and Treasurer

 

 

[Signature Page to Seventh Amendment to Edwards RPA]

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE ASSET FUNDING
CORPORATION

 

 

 

 

BY: WACHOVIA CAPITAL MARKETS, LLC, ITS
ATTORNEY IN FACT

 

 

 

 

By:

/s/ Douglas R. Wilson, SR.

 

 

Name:

Douglas R. Wilson, SR.

 

Title:

Vice President

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, AS A LIQUIDITY BANK AND AS
AGENT

 

 

 

 

 

By:

/s/ Rodney Sanders

 

 

Name:

Rodney Sanders

 

Title:

Director

 

[Signature Page to Seventh Amendment to Edwards RPA]

 

--------------------------------------------------------------------------------